"A defendant has a Sixth Amendment right to conflict-free
                representation." Daniels v. Woodford, 428 F.3d 1181, 1196 (9th Cir. 2005).
                To establish a violation of this right, a defendant "must show that an
                actual conflict of interest adversely affected his lawyer's performance."
                United States v. Moore, 159 F.3d 1154, 1157 (9th Cir. 1998) (internal
                quotation marks omitted). "Conflict of interest and divided loyalty
                situations can take many forms, and whether an actual conflict exists
                must be evaluated on the specific facts of each case. In general, a conflict
                exists when an attorney is placed in a situation conducive to divided
                loyalties." Clark v. State, 108 Nev. 324, 326, 831 P.2d 1374, 1376 (1992)
                (internal quotation marks omitted).
                                An attorney's duties to current and former clients are
                governed by the Nevada Rules of Professional Conduct (RPC). Rule 1.7
                outlines the duties owed by an attorney to current clients, Rule 1.9
                outlines the duties owed by an attorney to former clients, Rule 1.10
                outlines the imputation of conflicts, and Rule 1.11(d) subjects current
                government attorneys to rules 1.7 and 1.9 regarding personal conflicts of
                interest but does not provide for the imputation of conflicts. The
                commentary to the ABA Model Rule 1.11 emphasizes that "Rule 1.10 is
                not applicable to the conflicts of interest addressed by this Rule," and
                explains that "[b] ecause of the special problems raised by imputation
                within a government agency, [Rule 1.11(d)] does not impute the conflicts of
                a lawyer currently serving as an officer or employee of the government to
                other associated government officers or employees, although ordinarily it
                will be prudent to screen such lawyers." Model Rules of Prof' Conduct R.
                1.11 cmt. 2 (2013); see RPC 1.0A (comments to the ABA Model Rules may
                be consulted when interpreting and applying Nevada's Rules).

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A

                   =-12-'11W.    • 5;
                              The record reveals that the public defender's office
                represented Paez's victim in an unrelated matter four years before the
                instant offense. Paez and the victim were not represented by the same
                deputy public defenders. The potential conflict was discovered shortly
                before trial. And the district court heard argument on the conflict,
                established a "Chinese wall" to protect the victim's privileged information,
                and denied the deputy public defender's motion to withdraw. Given this
                record, we conclude that Paez has not demonstrated the existence of an
                actual conflict, the potential conflict could not be imputed to Paez's deputy
                public defender, the district court's decision to screen the deputy public
                defender was a prudent measure, and the late discovery and notice of the
                potential conflict was of no consequence. 2
                Perjury
                              Paez contends that he was deprived of his constitutional rights
                when the district court, prosecutor, and defense counsel allowed the victim
                to present false testimony to the jury. However, Paez did not object to the
                victim's testimony at trial and the error is not plain from our review of the
                record. See Valdez v. State, 124 Nev. 1172, 1190, 196 P.3d 465, 477 (2008)
                (reviewing unpreserved claims for plain error). Alternatively, Paez claims
                that defense counsel was ineffective for failing "to obtain the information
                and/or confront [the victim] with it." But this claim is not properly raised
                on appeal. Archanian v. State, 122 Nev. 1019, 1036, 145 P.3d 1008, 1020-
                21 (2006) ("This court has repeatedly declined to consider ineffective-
                assistance-of-counsel claims on direct appeal unless the district court has

                      2 Theprosecutor's special responsibilities under RPC 3.8(d) are not
                implicated here because the existence of a potential conflict is not
                exculpatory evidence or information.

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                held an evidentiary hearing on the matter or an evidentiary hearing would
                be needless.").
                Firearm evidence
                             Paez contends that he was deprived of his constitutional rights
                when he was not allowed to introduce evidence that he did not own a .22
                caliber firearm. "We review a district court's decision to admit or exclude
                evidence for abuse of discretion." Mclellan v. State, 124 Nev. 263, 267, 182
                P.3d 106, 109 (2008). During cross-examination, defense counsel asked a
                police detective whether Paez legally owned two handguns, the State
                objected, and the district court sustained the objection after a bench
                conference. The district court made a record of the bench conference,
                stating that Paez had registered the handguns before he was convicted of
                a felony and any questions as to why he would not register newly acquired
                handguns would open the door to evidence of the felony conviction. We
                conclude from this record that the district court did not abuse its
                discretion by excluding evidence that Paez had legally owned firearms in
                the past. See NRS 48.035(1).
                Pretrial and in-court identifications
                            Paez contends that he was deprived of his constitutional rights
                when the district court admitted identification evidence because the
                victim's in-court and out-of-court identifications were based on an
                unnecessarily suggestive photographic line-up, which was also admitted
                into evidence. However, Paez did not object to the admission of this
                evidence and the error is not plain from our review of the record.       See
                Thompson v. State,     125 Nev. 807, 813, 221 P.3d 708, 713 (2009) ("A
                photographic lineup is suggestive if, given the totality of the
                circumstances, the procedure was so unduly prejudicial as fatally to taint

SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A

                                  -   .•           -511K4'1;01,TE:az
                the defendant's conviction." (internal quotation marks and brackets
                omitted)); Valdez,     124 Nev. at 1190, 196 P.3d at 577 (reviewing
                unpreserved claims for plain error).
                              Having concluded that Paez is not entitled to relief, we
                              ORDER the judgment of conviction AFFIRMED. 3



                                                                      J.




                Parraguirre


                cc: Chief Judge, Eighth Judicial District Court
                     Hon. Valerie Adair, District Judge
                     Travis E. Shetler
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      3We   decline to consider Paez's claims that the public defender's
                office represented the victim on more than one occasion and that a witness
                may have made exculpatory statements to the prosecutor prior to the
                preliminary hearing because these claims do not properly appear in the
                trial record and were not considered by the district court in the first
                instance. See NRAP 10(a); Davis v. State, 107 Nev. 600, 606, 817 P.2d
                1169, 1173 (1991), overruled on other grounds by Means v. State, 120 Nev.
                1001, 1012-13, 103 P.3d 25, 33 (2004); Carson Ready Mix, Inc. v. First
                Nat'l Bank, 97 Nev. 474, 476, 635 P.2d 276, 277 (1981).

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A